Citation Nr: 1741260	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  15-28 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses for services rendered at Memorial Hospital Jacksonville from January 24, 2015, through January 26, 2015.


REPRESENTATION

Appellant represented by:	Amanda Mineer, Attorney at Law

ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


(The issue of whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD) is the subject of a separate decision.)


INTRODUCTION

The Veteran served on active duty from June 1969 to May 1971.

This matter arises on appeal from a March 2015 determination from the Department of Veterans Affairs (VA) medical center (VAMC) in Gainesville, Florida.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's electronic claims file located in the Veterans Benefits Management System (VBMS) contains written argument from the Veteran's former representative regarding the issue of entitlement to reimbursement of unauthorized medical expenses for services rendered at Memorial Hospital Jacksonville from January 24, 2015, through January 26, 2015.  It also contains the actual treatment records dated in January 2015.  However, the remaining records that pertain to this issue are not located in VBMS, but rather are shown by another electronic system (VACOLS) to be located in the Veteran's medical file.  This file is not presently available to the Board and must be obtained and associated with this appeal.   

Moreover, a Report of General Information in VBMS dated in March 2017 shows that the AOJ contacted the Veteran regarding a Board hearing that was scheduled in March 2017 that he did not report to.  He explained to the AOJ that he had recently switched representatives, in February 2017.  This report also shows that the AOJ gave the Veteran the Board's address so that he could petition the Board for a new hearing.  Under these circumstances, the Board finds that the Veteran has provided good cause for his failure to report to the March 2017 Board video conference hearing.  The Board also finds that the March 2017 Report of General Information satisfies the requirements of 38 C.F.R. § 20.704 with respect to scheduling Board hearings.  While this hearing was requested in conjunction with the Veteran's application to reopen a claim for service connection for PTSD, for administrative efficiency and out of an abundance of caution, he should be provided with the opportunity to present testimony to the Board on this appeal as well.    

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board video conference hearing in accordance with his request at the next available hearing date, notifying him and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704 (b) (2016).  He should be provided with the opportunity to testify at one hearing on all issues on appeal; namely, entitlement to reimbursement of unauthorized medical expenses for services rendered at Memorial Hospital Jacksonville from January 24, 2015, through January 26, 2015, as well as his application to reopen the claim for service connection for PTSD which is being decided under separate cover.  

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




